Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 107
                                                                1 of 9 PageID 1 of 9




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     HELMUT G. BIFFAR,

                        Plaintiff,
     v.                                    Case No. 8:15-cv-1154-T-33TGW

     GCA SERVICES GROUP, INC.,

                    Defendant.
     _____________________________/

                                      ORDER

           This cause comes before the Court pursuant to Plaintiff

     Helmut G. Biffar’s Motion to Remand (Doc. # 22), filed on

     June 1, 2015. Defendant GCA Services Group, Inc. (“GCA”) filed

     a response in opposition thereto on June 18, 2015. (Doc. #

     28). For the reasons set forth below, and at the Motion

     hearing held on June 22, 2015 (Doc. # 30), Biffar’s Motion to

     Remand    is   granted    as   this   Court   lacks    subject    matter

     jurisdiction.

     I.    Background

           On October 11, 2006, GCA employed Biffar as a janitor at

     Pasco Hernando Community College. (Doc. # 2 at ¶ 6). Biffar

     remained employed by GCA until April 22, 2011, when GCA

     terminated Biffar for unauthorized computer use, “among other

     reasons.” (Id. at ¶¶ 6, 20).
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 108
                                                                2 of 9 PageID 2 of 9




            On March 7, 2012, Biffar filed a Charge of Discrimination

     with     the    United        States       Equal    Employment        Opportunity

     Commission      based        on        disability    and     national      origin

     discrimination. (Id. at ¶ 3; Doc. # 8-1). Biffar subsequently

     initiated this action in the Circuit Court of the Sixth

     Judicial Circuit for Pasco County, Florida, on April 21, 2015,

     bringing three counts against GCA. (Doc. # 2). Count I alleges

     a violation of the Florida Civil Rights Act (“FCRA”) based on

     handicap discrimination. (Id. at ¶ 32). Count II alleges a

     violation      of     the      FCRA       based     on   perceived      handicap

     discrimination. (Id. at ¶ 37). Count III alleges a violation

     of     the   FCRA     based       on    national    origin      discrimination,

     contending that Biffar was discriminated against because he

     is not Hispanic. (Id. at ¶ 40). Notably absent from the

     Complaint is any federal claim.

            On May 12, 2015, GCA removed this action on the basis of

     diversity jurisdiction. (See Doc. # 1). On June 1, 2015,

     Biffar filed the present Motion to Remand (Doc. # 22),

     asserting      that    the    dispute       did    not   meet   the    amount   in

     controversy requirement. See 28 U.S.C. § 1332. Thereafter, on

     June 18, 2015, GCA filed a response to the present Motion.

     (Doc. # 28).

     II. Legal Standard


                                                2
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 109
                                                                3 of 9 PageID 3 of 9




           Under 28 U.S.C. § 1441, a defendant can remove an action

     to a United States District Court if that court has original

     jurisdiction over the action. 28 U.S.C. § 1441(a). United

     States District Courts have original jurisdiction over all

     civil actions between parties of diverse citizenship where

     the amount in controversy exceeds $75,000. See 28 U.S.C. §

     1332(a). Removal is proper if the complaint makes it “facially

     apparent” that the amount in controversy exceeds $75,000.

     Williams v. Best Buy, Co., 269 F.3d 1316, 1319 (11th Cir.

     2001). “If the jurisdictional amount is not facially apparent

     from the complaint, the court should look to the notice of

     removal and may require evidence relevant to the amount in

     controversy at the time the case was removed.” Id.

           In this case, it is undisputed that the parties are of

     diverse citizenship.1 The only question is whether the amount

     in controversy exceeds the $75,000 jurisdictional threshold.

     In the Complaint, Biffar has not specified the precise amount

     of relief sought in the lawsuit, instead alleging damages “in

     excess” of $15,000 for violations of the FCRA. (Doc. # 2 at




     1 According to the Notice of Removal, GCA is a Tennessee
     corporation with its principal place of business in
     Tennessee, whereas Biffar is a citizen of Florida. (See Doc.
     ## 1-2).


                                         3
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 110
                                                                4 of 9 PageID 4 of 9




     ¶ 1). Where, as here, “damages are unspecified, the removing

     party bears the burden of establishing the jurisdictional

     amount by a preponderance of the evidence.” Lowery v. Ala.

     Power Co., 483 F.3d 1184, 1208 (11th Cir. 2007). “[R]emoval

     statutes     are   construed     narrowly;     where    plaintiff    and

     defendant     clash    about    jurisdiction,      uncertainties     are

     resolved in favor of remand.” Burns v. Windsor Ins. Co., 31

     F.3d 1092, 1095 (11th Cir. 1994) (emphasis added).

     III. Analysis

           As previously stated, the Complaint alleges damages “in

     excess” of $15,000 dollars. (Doc. # 2 at ¶ 1). Without any

     further specificity on damages, GCA, as the removing party,

     bears the burden of proving, by a preponderance of the

     evidence, that the amount in controversy is in excess of

     $75,000. See Lowery, 483 F.3d at 1208.

           Both parties agree that, at the time of his dismissal,

     Biffar was earning $7.55 per hour for approximately 40 hours

     a week. (Doc. # 1 at ¶ 12; Doc. # 22 at 5). By factoring in

     Florida’s minimum wage increases from the date of termination

     (April 22, 2011) to the present,2 GCA estimates that Biffar’s




     2 According to the Notice of Removal, “Florida’s minimum wage
     increased on the first day of 2012, 2013, 2014, and 2015 to


                                         4
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 111
                                                                5 of 9 PageID 5 of 9




     back wages would total $61,834.01. (See Doc. # 3 at ¶ 5).

     This amount is derived from “[t]aking Plaintiff’s average

     hours worked per week multiplied by $7.55 for the remaining

     36 weeks of 2011, and then doing the same for 2012, 2013,

     2014, and (the first 19 weeks of) 2015 using the applicable

     minimum wage.” (Doc. # 1 at ¶ 13).

           In his Motion, Biffar claims that GCA did not consider

     that his damages were partially mitigated by Social Security

     Disability benefits, an amount of $716.00 per month, which

     Biffar began to receive in June of 2012. (Doc. # 22 at 5).

     Considering the Social Security Disability benefits, Biffar

     calculates his total possible back pay loss at $37,039.76,

     although he does not factor in the minimum wage increases.

     (Id.). However, this Court notes that the Eleventh Circuit

     has previously held that “Title VII awards are not subject to

     reduction    by   amount    plaintiff    received    in   unemployment

     compensation”. See Dominguez v. Tom James Co., 113 F.3d 1188,

     1189 (11th Cir. 1997)(holding that, analogous to Title VII

     cases, “Social Security benefits are not to be deducted from

     ADEA awards.”); see also Brown v. A.J. Gerrard Mfg. Co., 715




     $7.67, $7.79, $7.93 and $8.05, respectively.” (Doc. # 1 at ¶
     13).


                                         5
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 112
                                                                6 of 9 PageID 6 of 9




     F.2d 1549, 1550 (11th Cir. 1983)(holding that “deducting

     unemployment payments from Title VII back pay awards should

     be consistently disallowed.”). As such, the Court declines to

     deduct Biffar’s Social Security Disability benefits from his

     possible back pay, and will thus adopt GCA’s $61,834.01 back

     pay amount, for purposes of the present analysis. (Doc. # 1

     at ¶ 13).

           While the back pay amount alone does not satisfy the

     $75,000 jurisdictional requirement, GCA provides additional

     arguments as to why the requirement is, nevertheless, met.

     (See Doc. # 1; Doc. # 28). GCA contends that, in addition to

     back pay, Biffar seeks front pay damages, which will likely

     put   the   amount    in   controversy     over   the   jurisdictional

     requirement. (Id. at ¶ 16). GCA claims that “the Court can

     reasonably estimate that, in addition to back pay, [Biffar]

     could recover front damages at the very least in an amount

     equivalent to one year’s pay (Current minimum wage $8.05 X

     37.68 hours X 52 weeks), which would increase the amount in

     controversy to $77,606.86.” (Id. at ¶ 15).

           However, speculation regarding front pay cannot be used

     to supplement insufficient back pay for the purpose of meeting

     the jurisdictional requirement. See Snead v. AAR Mfg., Inc.,

     No. 8:09-cv-1733-T-30EAJ, 2009 WL 3242013, at *2-3 (M.D. Fla.


                                         6
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 113
                                                                7 of 9 PageID 7 of 9




     Oct.    6,    2009)(finding       that          “Defendant’s        calculations

     regarding front pay . . . are pure speculation”); Hammer v.

     CVS Pharmacy Inc. ex rel. Holiday CVS, L.L.C., No. 8:14-cv-

     3243-T-33EAJ, 2015 WL 438351, at *3 (M.D. Fla. Feb. 3,

     2015)(finding that a speculative front pay amount could not

     be   aggregated     to   back    pay       to    meet    the   jurisdictional

     requirement); see also Brown v. Am. Express Co., No. 09-

     61758-CIV, 2010 WL 527756, at *5 (S.D. Fla. Feb. 10, 2010)

     (removing     defendant       suggested         that     one   year     of     the

     plaintiff’s base salary - $30,010.00 - was reasonable to

     include in the amount-in-controversy analysis, but, the court

     found that to “include this figure in calculating the amount

     in   controversy    would     require       this       Court   to    ‘engage   in

     impermissible speculation’”).

            GCA   also    argues     that        the     Court      must    consider

     compensatory      damages,      punitive         damages,      and    potential

     attorneys’      fees     in     the        jurisdictional            requirement

     calculation. (Id. at ¶¶ 17-18; Doc. # 28 at 7). However, the

     Court finds these arguments unavailing, similarly amounting

     only to speculation. To begin, GCA can only speculate as to

     potential compensatory damages, and therefore, the Court does

     not consider those damages in its analysis of whether the

     jurisdictional requirement has been met. See Golden v. Dodge-


                                            7
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 114
                                                                8 of 9 PageID 8 of 9




     Markham     Co.,    Inc.,    1     F.       Supp.    2d   1360   (M.D.   Fla.

     1998)(determining that the compensatory damages were too

     “nebulous” to be considered in proving, by a preponderance of

     the evidence, the jurisdictional amount).

           The   Court    similarly      declines         to   consider   punitive

     damages as Biffar’s Complaint does suggest that he seeks such

     damages. (See Doc. # 2). Finally, while the relevant statute

     – Fla. Stat. § 760.11(5) – awards attorneys’ fees, it does so

     only by leave of court. Thus, as GCA can only speculate as to

     whether     attorneys’      fees    would       be    awarded,    the    Court

     determines that attorneys’ fees should not be considered in

     the jurisdictional requirement calculation.

           Federal jurisdiction is limited, and removal statutes

     are construed narrowly and uncertainties are resolved in

     favor of remand. Burns, 31 F.3d at 1095. GCA, as the removing

     party, has not shown by a preponderance of the evidence that

     the amount in controversy is in excess of $75,000. Therefore,

     the Court grants Biffar’s Motion to Remand. See 28 U.S.C. §

     1447 (“If at any time before final judgment it appears that

     the district court lacks subject matter jurisdiction, the

     case shall be remanded.”).

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:


                                             8
Case
 Case1:20-cv-24583-BB  DocumentDocument
       8:15-cv-01154-VMC-TGW    28-2 Entered on FLSD
                                        31 Filed     DocketPage
                                                 07/01/15   12/23/2020   Page 115
                                                                9 of 9 PageID 9 of 9




     (1)   Plaintiff’s Motion to Remand (Doc. # 22) is GRANTED as

           this Court lacks subject matter jurisdiction.

     (2)   The Clerk is directed to remand this case to state court.

           After remand has been effected, the Clerk shall CLOSE

           THIS CASE.

           DONE and ORDERED in Chambers, in Tampa, Florida, this

     1st day of July, 2015.




     Copies: All counsel of record




                                         9
